In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), dated December 4, 1995, which, upon, in effect, granting reargument, inter alia, vacated a previous order of the same court, dated August 7, 1995, dismissing the complaint, and denied the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the court did not improvidently exercise its discretion in granting reargument and vacating its prior order, since the plaintiffs complied with the requirements of CPLR 203 (b) (5) by mailing the summons and verified complaint to the Suffolk County Sheriff prior to the expiration of the applicable Statute of Limitations (see, Johnson Matthey Ltd. v Farrell, 141 AD2d 68; see also, Sanford v Garvey, 81 AD2d 748). Mangano, P. J., O’Brien, Pizzuto, Gold-stein and Luciano, JJ., concur.